Citation Nr: 1523832	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a low back condition, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to November 2009.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a November 2012 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is now with the Salt Lake City, Utah RO.

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 hearing.  A transcript of the hearing is associated with the Virtual VA claims file.

The Board notes that the Veteran's claim for service connection for a low back condition was previously denied in an April 2011 rating decision.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in May 2012.  The Board is required to address the issue of whether the Veteran submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issue has been captioned as set forth above.


FINDINGS OF FACT

1.  In an April 2011 decision, the RO denied the Veteran's claims for service connection for a low back condition.  The Veteran did not file a timely appeal.
 
2.  The evidence received since the April 2011 RO decision regarding the Veteran's claim for service connection for a low back condition is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3.  The most probative evidence of record is against a finding that the appellant has a low back condition causally related to, or aggravated by, qualifying service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back condition has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, (2014).

2.  The criteria for service connection for a low back condition have not been met. 38 U.S.C.A. §§ 1110, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, notice was provided in a letter dated in July 2012.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for VA medical examination in August 2012.  The Board finds that the examination was adequate, as it provides findings relevant to the Veteran's conditions and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the claims file, including the medical records, was reviewed.  The examiner also considered the Veteran's full history.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating actions of the RO are final. 38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the April 2011 rating decision that denied the claim for service connection for a low back condition or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the April 2011 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence of record as of the April 2011 RO decision included the Veteran's service treatment records.  The RO denied the claim because there was no evidence of a current condition related to active duty service.

Evidence received since the April 2011 RO decision includes a VA examination.  The Board finds that the examination is new evidence, as it is not cumulative or redundant and was not previously considered.  The examination is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claims for entitlement to service connection for a low back condition is warranted.
The Board must next consider whether the claimant has been given an opportunity to present argument and/or additional evidence on this matter before the RO, and whether adjudication by the Board will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that, in the present case, there is no prejudice to the Veteran in proceeding to the merits of his claim.  The Veteran was advised in the July 2012 notice of what evidence was needed to substantiate the underlying claim for service connection.  The Veteran was given ample time to respond and present argument and evidence in support of his claim.  Thus he has been provided with adequate notice and opportunity to present argument and/or additional evidence on this matter.  Also, the VA provided a medical examination and opinion in August 2012.  Therefore, there is no prejudice to the Veteran in proceeding to the merits of his claim.

III.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

The Veteran contends that he has a low back condition caused during active duty service.

The enlistment examination in May 2002 documented "no history of back symptoms prior to service."  There are some service treatment records (STR) noting complaints of back pain.  He was seen for a backache in January 2003 and was seen for 'lumbago' in March 2003.  Back X-rays taken in March 25, 2003 were negative.  Also, there is a record dated in February 2005 that indicates that the Veteran passed out during the circumcision of his son and hit his back.  His condition was noted to have improved after initially being seen.  He was also seen for a backache in October 2007.  Finally, in a post deployment form dated in March 2009, the Veteran reported back pain.  Therefore, the Veteran's service treatment records do reflect complaints of low back pain.  However, the STRs do not contain any other diagnosis of a back condition and chronic back pain was not diagnosed.  There is no separation examination report.

Post-service treatment records also reflect the Veteran's complaints of and treatment for low back pain.  However, these records do not reflect that the Veteran was diagnosed with any lumbar spine disability.

In August 2012, the Veteran was afforded a VA examination in which an examiner stated there was no evidence of a lumbar back condition upon examination.  He was diagnosed with only back pain.  The examiner noted the Veteran's report of suffering back pain during military service, as well as the Veteran's assertions that he has had persistent symptoms of back pain since active duty service.

The following history was provided in the examination report: "Post-deployment records indicate back pain.  Seen for 'back ache'1-10-2003 and 'lumbago' 3-25-2003.  Back X-rays negative on 3-25-2003.  Seen for backache on 10-9-2007.  Veteran states that back symptoms started with 1st deployment (2003-2004).  He says it started while running and has progressed over the years.  He describes it as a 'dull ache' but also morning stiffness when awakens.  The stiffness works itself out in short period of time.  The ache is lumbar and low thoracic spine in location.  Occasionally he moves just right and gets a sharp increase in pain ('like a spasm') for 3-4 days then returns to base line.  No spontaneous flares.  He has increased pain if [he] drives a long distance-such as to [his] worksite in Utah.  No treatment now.  Used to take ibuprofen but 'stopped it because I have increased liver tests'.  Admits he self-medicates with alcohol.  Occasionally [right] foot tingles and goes to sleep if he sits too long.  Works as [a] welding inspector and has no problems with this activity.  No lifting but does a lot of walking and driving to distant, out of state, jobsites."

The examination report notes several X-ray studies of the low back have always been unremarkable-including most recent study of August 24, 2012.

The examiner further reported that the "Veteran's symptoms are episodic for back pain.  He has vague complaints of back stiffness if driving long distances.  Occasional back spasm.  Physical exam essentially unremarkable and is completely functional.  [The Veteran works] full time without symptoms interfering with job performance."
The examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The following rationale was provided: "The Veteran's symptoms do not have a pattern of long term chronicity but rather are more compatible with recurrent acute episodes of back pain.  There is no direct correlation with service connected events.  Both times he was seen by military medical personnel he was diagnosed with acute events.  There is no medical evidence that would lead one to any conclusion except that these are acute episodes.  It is less likely than not (less than 50% probability) that the Veteran's present back symptoms are related to, or were caused by, his prior service experience activity."

The Board recognizes that the Veteran is competent to report a history of low back symptoms, including pain and limitation of motion, which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board has not found any evidence in the medical records on file or in any part of the Veteran's claims file which indicates that he is currently diagnosed with a low back disability of any kind.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a low back condition is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any condition related to his low back. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a low back condition is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a low back condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


